AFFIRM; Opinion Filed December 11, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01536-CR

                               MOISE MARTINEZ, Appellant
                                                V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F-1162885-Y

                             MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                   Opinion by Justice Brown

        Moise Martinez was charged by indictment for the offense of aggravated robbery. See

TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). He pleaded guilty to the offense and true to

one enhancement paragraph. A jury found Martinez guilty and assessed punishment at fifty

years’ imprisonment and a $5000 fine. The trial court also ordered Martinez to pay $264 in court

costs. In a single point of error, Martinez challenges the sufficiency of the evidence to support

the trial court’s assessment of court costs. He requests that we reform the judgment to delete the

requirement that he pay the specific amount of court costs because the clerk’s record does not

contain a cost bill.

        If a criminal action or proceeding is appealed, “an officer of the court shall certify and

sign a bill of costs stating the costs that have accrued and send the bill of costs to the court to
which the action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006

(West 2006). Costs may not be collected from the person charged with the costs until a written

bill, containing the items of cost, is produced and “signed by the officer who charged the cost or

the officer who is entitled to receive payment for the cost.” Id. art. 103.001.

       When, as here, the bill of costs was not sent to the Court and made part of the record, we

may direct the district clerk to supplement the record with the bill of costs. See TEX. R. APP. P.

34.5(c)(1) (rules of appellate procedure allow supplementation of clerk’s record if relevant item

has been omitted); see also Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no

pet.); Ballinger v. State, 405 S.W.3d 346, 348 (Tex. App.—Tyler 2013, no pet.) (“[W]hen a trial

court’s assessment of costs is challenged on appeal and no bill of costs is in the record, it is

appropriate to supplement the record pursuant to Rule 34.5(c) because a bill of costs is required

by Article 103.006.”). The Dallas County District Clerk complied with our order and filed a

supplemental clerk’s record that contains six pages of a computer printout itemizing the costs

assessed in the case. The supplemental clerk’s record also includes a bill of costs certification

signed by the deputy district clerk and certified by the district clerk. Because the clerk’s record

now contains a cost bill that supports the assessment of costs, Martinez’s complaint that the

evidence is insufficient to support the imposition of costs because the record does not contain a

cost bill is moot. Franklin, 402 S.W.3d at 895; Coronel v. State, No. 05-12-00493-CR, 2013 WL
3874446, at *4 (Tex. App.—Dallas July 29, 2013, pet. filed). We resolve Martinez’s point of

error against him.

       Martinez also filed an objection to the bill of costs in the supplemental clerk’s record. He

specifically complains (1) the bill of costs filed by the district clerk is not a proper bill of costs

because it consists of “unsigned, unsworn computer printouts” and (2) the record does not

indicate the computer printouts were filed in the trial court or brought to the trial court’s attention

                                                 –2–
before the costs were entered in the judgment. We previously have addressed and overruled both

of these arguments in Coronel v. State, 2013 WL 3874446, at *4–5 (concluding supplemental

record filed by clerk meets mandate of code of criminal procedure and there is no requirement

that cost bill be presented to trial court at any time before judgment). Accordingly, we overrule

Martinez’s objection to the cost bill contained in the supplemental clerk’s record.

       Finally, we note that in his original brief and his objection, Martinez does not challenge

the propriety or legality of the specific costs assessed. We therefore do not address these

matters.

       Having resolved Martinez’s sole point of error against him, we affirm the trial court’s

judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47


121536F.U05




                                               –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MOISE MARTINEZ, Appellant                           On Appeal from the Criminal District Court
                                                    No. 7, Dallas County, Texas
No. 05-12-01536-CR        V.                        Trial Court Cause No. F-1162885-Y.
                                                    Opinion delivered by Justice Brown.
THE STATE OF TEXAS, Appellee                        Justices Moseley and Lang participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 11th day of December, 2013.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –4–